         Case 1:19-cv-12551-FDS Document 284 Filed 08/02/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 SINGULAR COMPUTING LLC,                              Civil Action No. 1:19-cv-12551-FDS

        Plaintiff,
                                                      Hon. F. Dennis Saylor IV
 v.

 GOOGLE LLC,

        Defendant.

       PLAINTIFF SINGULAR COMPUTING LLC’S MOTION FOR LEAVE
 TO FILE SURREPLY IN OPPOSITION TO GOOGLE LLC’S MOTION TO COMPEL

       Plaintiff, Singular Computing LLC (“Singular”), respectfully moves for leave to file a

short sur-reply in opposition to Defendant’s Motion to Compel (Dkt. No. 244).

       As grounds for its request, Singular states that Google insisted on an expedited briefing

schedule with respect to its motion to compel. Singular agreed to the expedited schedule and

filed its opposition a week early. Google then filed a reply brief a week later. In its reply,

Google mischaracterizes and misstates the record on several points. The proposed sur-reply will

briefly address those mischaracterizations and misstatements. Attached hereto as Exhibit 1 is

Singular’s proposed sur-reply.

       Accordingly, for the above reasons, Singular respectfully requests that leave be granted.




                                                  1
         Case 1:19-cv-12551-FDS Document 284 Filed 08/02/21 Page 2 of 2




Dated: August 2, 2021                        Respectfully submitted,

                                             /s/ Paul J. Hayes
                                             Paul J. Hayes (BBO #227000)
                                             Matthew D. Vella (BBO #660171)
                                             Kevin Gannon (BBO #640931)
                                             Daniel McGonagle (BBO #690084)
                                             Michael J. Ercolini (pro hac vice)
                                             Thomas R. Fulford (BBO #686160)
                                             PRINCE LOBEL TYE LLP
                                             One International Place, Suite 3700
                                             Boston, MA 02110
                                             Tel: (617) 456-8000
                                             Email: phayes@princelobel.com
                                             Email: mvella@princelobel.com
                                             Email: kgannon@princelobel.com
                                             Email: dmcgonagle@princelobel.com
                                             Email: mercolini@princelobel.com
                                             Email: tfulford@princelobel.com

                                             ATTORNEYS FOR THE PLAINTIFF


                         LOCAL RULE 7.1(a)(2) CERTIFICATION

         I hereby certify that counsel for Singular conferred with Defendant’s counsel in a good-
faith attempt to resolve or narrow the issue raised by this motion. Defendant’s counsel informed
Plaintiff that it takes no position on this motion and reserves the right to oppose.

                                             /s/ Paul J. Hayes



                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via the Court’s CM/ECF system.

                                             /s/ Paul J. Hayes




                                                2
